                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION



JAMES JONATHAN SIZER, etc.,

                Plaintiff,
v.                                                Case No. 3:19-cv-630-J-32JBT

RUSSELL KENNETH FARRELL,
etc., et al.,

                Defendants.



                                    ORDER

         Pro se plaintiff James Sizer filed a complaint on May 29, 2019, alleging

that the defendants illegally discriminated against him in violation of the

Americans with Disabilities Act (“ADA”) when they failed to come through on

promises made as part of a business deal (Doc. 1).           Concerned that the

complaint did not state a claim under the ADA and that there did not appear to

be another basis for the Court to exercise subject matter jurisdiction,1 the Court

directed plaintiff to consider whether his case ought to instead be filed in state

court.       Barring that, he was directed to file an amended complaint with




         Although Sizer also alleged diversity jurisdiction, it appears all parties
         1

are citizens of Florida, in which event diversity jurisdiction is not available.
allegations supporting subject matter jurisdiction. 2        See Order, Doc. 4.

Plaintiff has now filed an amended complaint (Doc. 7),3 as well as a motion for

summary judgment (Doc. 9) in which he argues that the facts and procedural

history of the case and defendants’ business practices support granting Sizer

summary judgment.

      The Court must dismiss a complaint if the allegations fail to demonstrate

a basis for exercising federal subject matter jurisdiction. See, e.g., Miccosukee

Tribe of Indians v. Kraus-Anderson Constr. Co., 607 F.3d 1268, 1273, 1277 (11th

Cir. 2010). Upon review of the file, the Court finds there is still no basis for it

to exercise subject matter jurisdiction. It appears Sizer is attempting to sue

the defendants under Title I of the ADA, which generally prohibits

discrimination against disabled individuals with regard to the terms,

conditions, and privileges of their employment. 4     See 42 U.S.C. § 12112(a);



      2  The Court also directed Mr. Sizer to various resources for pro se
litigants.
      3  Pro se defendant Russell Kenneth Farrell filed a motion to dismiss
Sizer’s complaint based on Sizer’s failure to file his amended complaint by the
deadline. See Doc. 8. The Clerk did not receive Sizer’s amended complaint
until July 22, 2019, so it was one business day late. Farrell’s motion is moot
based on the result here.
      4 Title I of the ADA covers discrimination in employment; Title II covers
public services and agencies; and Title III covers discrimination in places of
public accommodation. PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001).
There are no allegations here that would even tangentially support an ADA
claim under Titles II or III.


                                        2
D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1227 (11th Cir. 2005).

However, Sizer fails to allege any of the many predicates that would be

necessary to bring such a claim. For example, Sizer has not alleged that he

was ever employed by or was being considered for employment by the

defendants (Title I of the ADA does not protect independent contractors). See

Aberman v. J. Abouchar & Sons, Inc., 160 F.3d 1148, 1150 (7th Cir. 1998);

Schofield v. Atlanta Women’s Med. Ctr., Inc., No. 1:13-cv-3340-SCJ, 2015 WL

13653081, at *7 (N.D. Ga. Mar. 3, 2015). Moreover, Sizer does not allege what

disability he has or was perceived as having, how it affects or was perceived to

affect any major life activity, how he was otherwise qualified for the position, or

how the defendants’ actions were “because of” that disability. See, e.g., Mazzeo

v. Color Resolutions Int’l, LLC, 746 F.3d 1264, 1268 (11th Cir. 2014) (setting

forth some of the requirements for an ADA employment discrimination claim).

Additionally, he names as defendants the company’s CEO and an assistant, but

generally only the corporate entity can be sued (and only those with at least 15

employees). See, e.g., Mason v. Stallings. 82 F.3d 1007, 1009 (11th Cir. 1996);

42 U.S.C. § 12111(5)(A).    These are just a few examples of what would be

necessary to state a claim under Title I of the ADA. In short, even according

him the leniency to which pro se litigants are entitled (see, e.g., Campbell v. Air

Jamaica, 760 F.3d 1165, 1168-69 (11th Cir. 2014)), Sizer’s complaint does not

state a claim under the ADA.


                                        3
      To the extent Sizer is trying to raise state law claims, the Court cannot

hear those because there is no diversity jurisdiction. Sizer’s new allegation

about the Privacy Act fails to state a basis for exercising jurisdiction as the

statute he cites (5 U.S.C. § 552a) has to do with disclosure of private information

by government agencies. Moreover, all Sizer alleges is that his social security

number was given to defendants (presumably by Sizer himself). He does not

allege the defendants have disclosed it to third parties or that they have used

his social security number for some improper purpose.

      The Court is not permitted to rewrite plaintiff’s complaint for him,

Campbell, 760 F.3d at 1168-69, nor could it in this instance as the Court sees

no basis for this dispute to be in federal court.     Rather, this case has the

markings of a state court matter relating to an alleged breach of contract and

the Court again encourages plaintiff to seek relief through that avenue if he

believes he has grounds to do so. In the Court’s previous order, Sizer was given

an opportunity to file an amended complaint and was advised that if his

amended complaint did not state a basis for the Court to exercise subject matter

jurisdiction, his case would be dismissed. Because Sizer has not presented an

amended complaint or any other document which supports subject matter

jurisdiction, it is hereby




                                        4
      ORDERED:

      This case is dismissed without prejudice for lack of subject matter

jurisdiction. The pending motions are terminated and the Clerk is directed to

close the file.

      DONE AND ORDERED in Jacksonville, Florida this 30th day of

September, 2019.




                                              TIMOTHY J. CORRIGAN
                                              United States District Judge




s.
Copies:
Pro se parties




                                     5
